IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                          AT JACKSON

                     SEPTEMBER 1998 SESSION
                                                   FILED
                                                   December 2, 1998

                                                Cecil Crowson, Jr.
STATE OF TENNESSEE,            )                   Appellate C ourt Clerk
                               )    NO. 02C01-9708-CR-00310
      Appellee,                )
                               )    SHELBY COUNTY
VS.                            )
                               )    HON. CHRIS CRAFT,
MARY R. BRUNSON,               )    JUDGE
                               )
      Appellant.               )    (Sentencing)



FOR THE APPELLANT:                  FOR THE APPELLEE:

JOHN E. DUNLAP                      JOHN KNOX WALKUP
GERALD D. WAGGONER                  Attorney General and Reporter
1433 Poplar Avenue
Memphis, TN 38104-2934              MARVIN E. CLEMENTS, JR.
                                    Assistant Attorney General
                                    Cordell Hull Building, 2nd Floor
                                    425 Fifth Avenue North
                                    Nashville, TN 37243-0493

                                    WILLIAM L. GIBBONS
                                    District Attorney General

                                    JERRY R. KITCHEN
                                    Assistant District Attorney General
                                    201 Poplar Ave, Suite 301
                                    Memphis, TN 38103-1947




OPINION FILED:



AFFIRMED



JOE G. RILEY,
JUDGE
                                     OPINION



       The defendant, Mary R. Brunson, appeals the trial court's sentence

imposed after she pled guilty to solicitation to commit voluntary manslaughter.

Specifically, she contends the trial court erred in failing to sentence her as an

especially mitigated offender and ordering six (6) months incarceration. After a

careful review of the facts of the case and applicable law, we AFFIRM the

judgment of the trial court.



                                       FACTS



       The defendant lived in the marital home with her two children in Memphis.

Her husband, Sergeant First Class Curtis Brunson, was stationed with the United

States Army at Fort Knox, Kentucky. Sergeant Brunson spent every other

weekend at home. Sergeant Brunson paid the mortgage on the family home as

well as having $700 directly placed in the defendant's checking account every

month.



       In August 1995, Sergeant Brunson realized his wife was not timely paying

the household bills. Upon further inquiry, Sergeant Brunson discovered the

defendant had amassed a substantial credit card debt and had withdrawn most

of their savings from the bank. Sergeant Brunson subsequently hired a private

investigator to follow the defendant. The investigator reported the defendant

was engaged in an extramarital affair. The defendant also falsified a lease

during this period in order to qualify for food stamps.



       Sergeant Brunson began to secretly record the telephone conversations

in the family home. A recorded conversation between the defendant and her

nephew indicated a plot to have Sergeant Brunson killed. Sergeant Brunson

took the tape to the Memphis police.



                                          2
       The defendant was subsequently indicted for solicitation to commit first

degree murder, a Class B felony. See Tenn. Code Ann. § 39-11-117(a)(3). She

was allowed to plead guilty to solicitation to commit voluntary manslaughter, a

Class E felony, with an agreed sentence of eighteen (18) months. The manner

of service of the sentence was left to the discretion of the trial court.



       At the sentencing hearing, the defendant testified that she was not serious

when she discussed her husband's murder with her nephew. She stated that

she had been drinking at the time, and just "lost it" due to pressure and her

husband’s abusive behavior. The defendant, however, admitted telling her

nephew that she would profit financially from her husband’s death. She further

admitted the mortgage insurance would pay the amount owed on the house, and

she would receive a pension from the military.



                                   SENTENCING



       This Court’s review of the sentence imposed by the trial court is de novo

with a presumption of correctness. Tenn. Code Ann. § 40-35-401(d). This

presumption is conditioned upon an affirmative showing in the record that the

trial judge considered the sentencing principles and all relevant facts and

circumstances. State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991).



                     A. Especially Mitigated Offender Status



       The defendant contends she should have been sentenced as an

especially mitigated offender. A defendant may be classified as an especially

mitigated offender when:


              (1) The defendant has no prior felony convictions;
                  and

              (2) The court finds mitigating, but not
                  enhancement factors.

                                           3
Tenn. Code Ann. § 40-35-109.


       The question of whether a defendant should be sentenced as an

especially mitigated offender rests within the sound discretion of the trial court.

State v. Braden, 867 S.W.2d 750, 762 (Tenn. Crim. App. 1993). While the trial

court found the defendant had no prior felony convictions, it noted the defendant

fraudulently obtained food stamps by falsifying a lease on the family home.

Additionally, we note the defendant admitted to prior marijuana use. There was

no abuse of discretion in the failure to classify the defendant as an especially

mitigated offender.



       This issue is without merit.



                                  B. Confinement



       The defendant’s second sentencing issue is that the trial erred in

sentencing her to six (6) months confinement as opposed to “granting probation

or another sentencing alternative.”



       A defendant is eligible for probation if the sentence is eight years or less.

Tenn. Code Ann. § 40-35-303(a). An especially mitigated or standard offender

convicted of a Class C, D or E felony is presumed to be a favorable candidate for

alternative sentencing in the absence of evidence to the contrary. Tenn. Code

Ann. § 40-35-102(6). However, the defendant has the burden of establishing

suitability for total probation. State v. Boggs, 932 S.W.2d 467, 477 (Tenn. Crim.

App. 1996); see Tenn. Code Ann. § 40-35-303(b). A defendant seeking full

probation bears the burden on appeal of showing the sentence imposed is

improper, and that full probation will be in the best interest of the



defendant and the public. State v. Baker, 966 S.W.2d 429, 434 (Tenn. Crim.


                                          4
App. 1997).



       In determining whether to grant or deny probation, a trial court should

consider the circumstances of the offense, the defendant's criminal record, social

history and present condition, the need for deterrence, and the best interest of

the defendant and the public. State v. Grear, 568 S.W.2d 285, 286 (Tenn.

1978); State v. Boyd, 925 S.W.2d 237, 244 (Tenn. Crim. App. 1995); State v.

Black, 924 S.W.2d 912, 917 (Tenn. Crim. App. 1995). Lack of credibility is also

an appropriate consideration and reflects on a defendant's potential for

rehabilitation. State v. Dowdy, 894 S.W.2d 301, 306 (Tenn. Crim. App. 1994).



       Sentences which involve confinement are based on the following

considerations contained in Tenn. Code Ann. § 40-35-103(1):


              (A) [c]onfinement is necessary to protect society by
              restraining a defendant who has a long history of
              criminal conduct;

              (B) [c]onfinement is necessary to avoid depreciating
              the seriousness of the offense or confinement is
              particularly suited to provide an effective deterrence
              to others likely to commit similar offenses; or

              (C) [m]easures less restrictive than confinement have
              frequently or recently been applied unsuccessfully to
              the defendant.


See State v. Grigsby, 957 S.W.2d 541, 545 (Tenn. Crim. App. 1997); State v.

Millsaps, 920 S.W.2d 267, 270 (Tenn. Crim. App. 1995).



       The defendant was afforded the statutory presumption and given

alternative sentencing in the form of split confinement. However, in finding some

period of confinement appropriate, the court noted that, but for law enforcement

intervention, the case could easily have been an unsolved murder. The court

also noted the defendant was allowed to plead to a lesser offense, and

confinement was necessary to avoid depreciating the seriousness of the offense.

Further, the trial court found the defendant to be “one of the least credible

                                         5
witnesses I’ve seen.” The trial court is in a much better position to assess

credibility than this Court since it can assess the appearance and demeanor of

the defendant.



      The defendant has not met her burden of establishing suitability for total

probation. We see no reason to disturb the sentence imposed by the trial court.



      This issue is without merit.



                                  CONCLUSION



      For the reasons stated above, the sentence imposed by the trial court is

AFFIRMED.




                                                _________________________
                                                JOE G. RILEY, JUDGE



CONCUR:




_________________________
PAUL G. SUMMERS, JUDGE




_________________________
DAVID H. WELLES, JUDGE




                                         6